DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for the pouch to be accessible while the helmet is being worn by a wearer without moving said wearer. This would depend on how a wearer is positioned, and not on the location of the pouch on the helmet. As it is unclear how a wearer could be positioned just so, this claim is considered indefinite. Furthermore, any limitations to an operation of a human 
Claims 2-10 are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Austion (US 6,751,805) in view of Fowler (US 1,831,854).
	Referring to Claims 1, 4, 6, and 10: Austion teaches a helmet having a front and a rear, the helmet comprising: a protective head covering having an exterior surface (Figure 8); and an information carrier (Figure 8, #34) comprising: a first panel having a terminal edge (Figure 8, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Referring to Claim 2: Austion further teaches an information form (Figure 8, #31) removably retained within the interior space (col. 9, lines 60-64).
	Referring to Claim 3: Austion further teaches that the information form is retained within the interior space (Figure 8, of #37) below the terminal edge (Figure 8, left edge of #34).
	Referring to Claim 5: Austion in view of Fowler does not specifically teach that the fold line is thinner; however, it would have been obvious to one of ordinary skill in the art at the time of the invention that the fold line of Fowler is necessarily thinner than the flap and second panel in a thickness direction as that is how folds work. When scoring a piece of paper to make a fold the paper is compressed down at that line to enable the folding to occur.
	Referring to Claim 7: Austion further teaches that the information carrier is affixed to the exterior surface of the protective head covering (Austion teaches that the carrier can be affixed anywhere on the helmet). It would have been obvious to one of ordinary skill in the art at the time of the invention to place the carrier anywhere desired by a user as a matter of obvious design choice. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Referring to Claims 8 and 9: Austion further teaches that the adhesive affixes substantially all of an outer surface of the first panel to the exterior surface of the protective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.